Citation Nr: 0529811	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  02-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus Type II, prior to May 28, 2004.

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus Type II, effective from May 28, 2004.

3.  Whether the reduction of the disability evaluation for 
the veteran's service-connected pulmonary tuberculosis with 
pleurisy from 60 to 10 percent effective July 1, 2000, was 
proper.

4.  Entitlement to an effective date prior to December 28, 
1994, for the award of a 60 percent evaluation for service-
connected pulmonary tuberculosis with chronic obstructive 
pulmonary disease (COPD).  
 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.A. 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

A rating decision dated in November 1995 awarded the veteran 
a 10 percent disability evaluation for inactive pulmonary 
tuberculosis effective December 28, 1994.  The service 
connected pulmonary tuberculosis had previously been rated 
noncompensably disabling from July 22, 1979.  The veteran 
disagreed with the 1995 rating decision and requested an 
effective date of July 2, 1974, for this disability.  A 
November 1996 rating decision awarded a 60 percent disability 
evaluation for pulmonary tuberculosis with COPD from December 
28, 1994.  A substantive appeal was subsequently filed 
regarding the issue.  

In October 1998 the RO proposed to reduce the veteran's 60 
percent disability evaluation for pulmonary tuberculosis with 
COPD to a 10 percent disability evaluation that had been in 
effect since December 28, 1994.   The veteran disagreed with 
the proposed reduction in January 1999.  In a March 2000 
rating decision that included denial of individual 
unemployability due to service connected disability (TDIU), 
the 60 percent disability rating for pulmonary tuberculosis 
with COPD was reduced to a 10 percent disability evaluation 
effective from July 1, 2000.  A timely substantive appeal of 
the issue was filed subsequently.  

In May 2002 the RO granted service connection for diabetes 
mellitus as due to exposure to Agent Orange, evaluated as 20 
percent disabling effective from May 24, 2001.  The veteran 
disagreed with the disability evaluation and a timely 
substantive appeal was filed.  

A rating decision in August 2004 awarded a 40 percent 
disability evaluation for diabetes mellitus Type II, 
effective from May 28, 2004.  In cases where, as here, the 
veteran appeals the initial disability percentage assigned, 
the disability can be assigned different disability ratings 
("staged" ratings) based on the facts found. See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).   As indicated on the 
title page of this decision, separate ratings have been 
assigned for separate periods, staged ratings.  The Board 
intimates no prejudice to the veteran in characterizing the 
issues in this manner pursuant to case law.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how 
the issue is styled or characterized. 

In June 2005, the veteran gave testimony at a hearing at VA 
Central Office before the undersigned Veterans Law Judge. A 
transcript of the hearing is of record.  

Review of the veteran's substantive appeal received in 
February 2004 denotes his several claims on appeal, and 
references a claim for TDIU.  That issue is not ripe for 
appellate review and is not properly before the Board.  The 
issue of TDIU is referred to the RO for appropriate 
consideration.

The issue of entitlement to an effective date earlier than 
December 28, 1994 for service-connected pulmonary 
tuberculosis with (pleurisy) COPD evaluated as 60 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to May 28, 2004, the veteran's diabetes mellitus 
Type II was manifested by no more than use of insulin and a 
restricted diet.  
  
2.  From May 28, 2004 the veteran's diabetes mellitus Type II  
was manifested by no more than use of insulin, a restricted 
diet, and regulation of activities due to diabetic 
complications (diabetic  right foot ulcer). 

3.  The decision to reduce the 60 percent disability 
evaluation for service-connected pulmonary tuberculosis with 
pleurisy did not contemplate the criteria for stabilization 
of disability evaluations under 38 C.F.R. § 3.344.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus Type II, prior to May 28, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b), 4.7, 4.119, Diagnostic Code 7913 (2005). 

2.  The criteria for an initial rating in excess of 40 
percent for diabetes mellitus Type II, from May 28, 2004 have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b), 4.7, 4.119, Diagnostic Code 7913 (2005). 

3.  The criteria for restoration of the 60 percent disability 
evaluation for pulmonary tuberculosis with pleurisy, reduced 
to a 10 percent evaluation effective July 1, 2000 have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.344 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

VCAA notice was not provided to the veteran before the RO 
decisions that are the subjects of the appeals in this 
decision.  With respect to restoration of the 60 percent 
disability evaluation for pulmonary tuberculosis with COPD, 
the original RO decision that is the subject of that appeal 
was entered in March 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  In December 2003, a VCAA letter was sent 
to the veteran providing VCAA notice and assistance 
applicable to the veteran's claim. Concerning evaluation of 
the veteran's diabetes mellitus, the veteran was afforded 
pertinent VCAA notice in July 2001 prior to the initial 
rating decision awarding disability benefits in May 2002. In 
this regard with respect to the claims on appeal addressed 
herein, the Board is certain that adequate notice 
requirements of the VCAA have been provided in compliance 
with VA statutory obligations considered in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Regarding the veteran's claims on appeal, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA.  The veteran's service medical records are of record, 
as are VA and private clinical records. Further, the veteran 
has been afforded VA medical examinations for evaluation of 
his claimed disabilities. The Board has reviewed the evidence 
of record. With respect to providing assistance to the 
veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for his claims.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

The Board has reviewed the facts of this case in light of 
VCAA.  As discussed above, VA has made all reasonable efforts 
to assist the veteran in the development of his claims and 
has notified him of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not be 
referred to the veteran or his representative for further 
argument, as the Board's consideration of the law and new 
regulations in the first instance does not prejudice him.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992).

I.  An Initial Rating in Excess of 20 percent for Diabetes 
Mellitus Type II, prior to May 28, 2004

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

Service connection for diabetes mellitus Type II was 
initially granted in a May 2002 rating decision and the 
veteran was awarded a 20 percent disability evaluation 
effective May 24, 2001.  The veteran subsequently appealed 
the determination.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). 

Effective May 24, 2001 the veteran's disability was evaluated 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes 
mellitus.  Ratings of diabetes mellitus are governed by 
specific criteria and principles set forth in 38 C.F.R. § 
4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913 a rating of 20 percent is assigned 
for diabetes mellitus requiring insulin and a restricted diet 
or an oral hypoglycemic agent and a restricted diet. A rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities. A 
rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  A rating of 100 percent is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

Diagnostic Code 7913 also provides that complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).  It is important to 
note that the veteran's right foot ulcer disorder is service 
connected as a complication of the veteran's diabetes 
mellitus; a disability that is not on appeal.  
  
The clinical data reveals that a VA diabetes mellitus medical 
examination was performed in August 2001, at which time it 
was reported that the veteran used insulin in the morning and 
evenings.  Regarding frequency of ketoacidosis and 
hypoglycemic reactions, it was indicated in the examination 
report that the veteran had never been in a coma and that no 
hypoglycemic reactions had occurred.  It was also reported 
that the veteran was compliant with his diet and that his 
weight was stable. The frequency of visits to a diabetic care 
provider was reported as every six weeks.  It was also 
reported that the veteran had psychological stress of chronic 
disease and nocturia 4 times per night. There were no 
reported restrictions of activities or any other pertinent 
medical findings.  These findings coincide with a 20 percent 
evaluation under Diagnostic Code 7913.  An increased rating  
of 40 percent or higher based upon these findings is not 
warranted because they do not, at a minimum, demonstrate a 
regulation of act ivies as would be required for a 40 percent 
rating; this is negative evidence against an increased 
rating.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

The clinical data of record shows that prior to May 28, 2004 
other than the veteran's use of insulin and a compliant diet, 
additional diabetes mellitus pathology necessary to meet the 
criteria for a 40 percent rating is not shown.  Specifically 
at the time there is no indication of any regulation of 
activities due to diabetes mellitus.  While psychological 
stress and nocturia may be considered complications of 
diabetes mellitus, other necessary criteria for a higher 
evaluation are not indicated contemplating Diagnostic Code 
7913.  In essence, prior to May 28, 2004 the veteran's 
disability picture did not approximate the criteria necessary 
for a higher disability evaluation.  38 C.F.R. §  4.7.  

The Board has considered the veteran's testimony from the 
June 2005 personal hearing where he reported his diabetes 
mellitus complaints and symptoms. The Board concludes that 
the weight of the veteran's testimony is limited since the 
evidence of record does not reveal pathology which equates to 
the criteria necessary for a higher disability evaluation.  

Additionally, it was reported in the August 2001 VA medical 
examination that the veteran was retired from work due to 
medical reasons.  Considering the entirety of the evidence, 
this case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).  An initial rating 
in excess of 20 percent for diabetes mellitus Type II, prior 
to May 28, 2004 is not warranted.



II.  A Rating in Excess of 40 percent for Diabetes Mellitus 
Type II, from May 28, 2004

In August 2004 the veteran was awarded a 40 percent 
disability evaluation for diabetes mellitus Type II, 
effective from May 24, 2001.  Consideration must be given to 
whether the veteran deserves a higher rating.  See Fenderson, 
supra. 

A VA diabetes mellitus medical examination was performed in 
May 2004.  The veteran complained of right foot pain.  
Regarding frequency of ketoacidosis or hypoglycemic 
reactions, there were no hyper or hypoglycemia or comas.  The 
veteran was on a low carbohydrate diet, and had gained 20 
pounds since his last examination.  It was specified that the 
veteran had restriction of activities due to right foot pain 
from an ulcer.  It was reported that the veteran used insulin 
in the morning and PM, which was well tolerated and was 
without side effects. The veteran was instructed to obtain 
diabetic care every three months, and it was specified that 
there were no other symptoms.  Diabetes mellitus Type Two 
under treatment was the diagnosis.  A May 2004 VA medical 
examination of the feet confirmed that the veteran had an 
ulcer of the right foot secondary to diabetes that affected 
his ability to stand or walk for an extended period. 

A review of the clinical evidence shows that the veteran 
continues use of insulin, that he remains on a diet although 
he has had a weight gain, and notably his diabetic right foot 
ulcer is restrictive of activity in terms of his ability to 
ambulate or stand.  Evaluation of the service connected right 
foot disability is not before the Board.  Evidence of other 
criteria necessary for a 60 percent evaluation under 
Diagnostic Code 7913 are not shown, including evidence of 
ketoacidosis or hypoglycemic reactions, twice per month 
diabetic care visits or other complications. There is no 
medical evidence of the aforementioned evaluation criteria. 
In fact it was specified at the May 2004 diabetes examination 
that there were no other symptoms. 

In this regard, the Board finds that from May 28, 2004 the 
veteran's diabetes mellitus Type II was manifested by no more 
than insulin use, a restricted diet, and regulation of 
activities due to diabetic complications, namely a right foot 
ulcer.  The veteran's disability picture does not approximate 
the criteria necessary for a higher disability evaluation.  
38 C.F.R. §  4.7.  The Board has considered the veteran's 
testimony from the June 2005 personal hearing wherein he 
testified concerning his diabetes complaints and symptoms.  
That evidence is limited for purposes of a higher disability 
evaluation.  Further, this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, requiring consideration on an 
extra-schedular basis.  38 C.F.R. § 3.321 (b).   

A rating in excess of 40 percent for diabetes mellitus Type 
II, from May 28, 2004 is not warranted.

III.  Propriety of the Reduction of the Service-Connected 
Pulmonary Tuberculosis with Pleurisy from 60 to 10 percent 
effective July 1, 2000

Factual Background 

By rating decision dated in November 1996, the veteran was 
awarded a 60 percent disability evaluation for pulmonary 
tuberculosis with COPD rated pursuant to Diagnostic Code 
6604, effective December 28, 1994. (Service connection for 
pulmonary tuberculosis pleurisy had initially been in effect 
from December 1967, necessitating application of ratings for 
inactive pulmonary tuberculosis entitled on August 19, 1968).  
See 38 C.F.R. § 4.96 (b).   
 
In October 1998 the RO proposed to reduce the veteran's 60 
percent disability evaluation to a 10 percent disability 
rating. The proposal was based on VA medical and pulmonary 
function tests from March and April 1998.  That clinical data 
showed FEV-1 of 75 percent and FEV-1/FVC of 96 percent, 
criteria that equated to a 10 percent disability evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6604, chronic 
obstructive pulmonary disease.  

In an October 1998 letter issued to the veteran by the RO, he 
was afforded 60 days to obtain medical information 
establishing that the reduction was not in order.  

A rating decision in March 2000 reduced the veteran's 60 
percent disability evaluation for pulmonary tuberculosis to a 
10 percent rating effective July 1, 2000.  It was determined 
by the RO that based on the March 1998 VA medical examination 
and pulmonary function tests, the evidence of record showed 
that a reduced evaluation was appropriate.  

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that in any rating-reduction case not 
only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  
The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA. 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The provisions of 38 C.F.R. § 3.344 (2004) direct, in 
pertinent part, that:

 (a)	Examination reports indicating improvement. Rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension. It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history. 
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines. Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction. Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated. Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest. Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations. Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity independent of the 
service-connected disability. When the new diagnosis reflects 
mental deficiency or personality disorder only, the 
possibility of only temporary remission of a super-imposed 
psychiatric disease will be borne in mind.

 (b)	Doubtful cases. If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in paragraph (a) of this section, the rating 
agency will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination __ months 
from this date, § 3.344." The rating agency will determine on 
the basis of the facts in each individual case whether 18, 24 
or 30 months will be allowed to elapse before the 
reexamination will be made.

 (c)	Disabilities which are likely to improve. The provisions 
of paragraphs (a) and (b) of this section apply to ratings 
which have continued for long periods at the same level (5 
years or more). They do not apply to disabilities which have 
not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating. 
(emphasis added)

It is important to note that disability ratings can be 
reduced when warranted by the evidence of record.  38 C.F.R. 
§ 3.105 (e).  What the above recitations show is that 
specific requirements have been established and must be met 
in order for the VA to reduce service connected disability 
evaluations. Primarily, the relevant beginning and ending 
dates for measuring the 5 year duration period for purposes 
of applying 38 C.F.R. § 3.344(c), is the effective date 
assigned the rating until the effective date of the actual 
reduction in rating. See Brown, at 416 (1993).  

In the present case, the length of the veteran's 60 percent 
disability evaluation for pulmonary tuberculosis with COPD 
was more than 5 years; therefore, the Board concludes that 
the provisions of 38 C.F.R. § 3.344 are applicable.
 
In the instant case, the veteran was afforded by the RO 
adequate notice and the opportunity to show that his 
compensation should be continued at the 60 percent disability 
level pursuant to 38 C.F.R. § 3.105(e).  However, there is 
entirely no indication from the record that the reduction of 
the veteran's 60 percent disability evaluation to 10 percent 
by the RO contemplated the provisions of 38 C.F.R. § 3.344, 
including recognition of the five year effective date period. 

In conjunction with a reduction in disability evaluation 
pursuant to the provisions of 38 C.F.R. § 3.344, the RO must 
consider the veteran's medical history to determine if a full 
and complete examination has been performed and whether there 
has been material improvement of the pertinent disability. 
Further, 38 C.F.R. § 3.344 (a) states that "[Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction. Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.]"  Both the RO 
and Board are required in any rating-reduction case to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.
 
Furthermore, it has been determined that where VA reduces the 
appellant's rating without observing applicable laws and 
regulations the rating is void ab initio and the Court will 
set aside the decision as " 'not in accordance with the law.' 
" Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. 
Brown, 7 Vet. App. 320 (1995).
 
In this case it is quite apparent that while VA medial 
examination pulmonary function findings were considered in 
terms of rating the veteran's disability, the regulatory 
provisions concerning stabilization of disability evaluation 
pursuant to 38 C.F.R. § 3.344 were not applied.   There was 
no consideration of veteran's medical history to determine if 
a full and complete examination, and the reduction was based 
on one examination without consideration of any sustained 
improvement. While the provisions of 38 C.F.R. § 3.344 may 
have been recited (in a July 2002 statement of the case), 
they were not contemplated in the March 2000 rating decision.

In the absence of consideration of C.F.R. § 3.344 by the RO 
in reducing the veteran's 60 percent disability evaluation to 
10 percent, the Board is compelled to conclude that 
restoration of the 60 percent disability evaluation for 
pulmonary tuberculosis with COPD is warranted.



ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus Type II, prior to May 28, 2004 is denied.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus Type II, effective from May 28, 2004 is denied.

Entitlement to restoration of a 60 percent disability 
evaluation for service-connected pulmonary tuberculosis with 
COPD effective from July 1, 2000 is granted.


REMAND

The veteran has appealed entitlement to an effective date 
earlier than December 28, 1994 for service-connected 
pulmonary tuberculosis with COPD, evaluated as 60 percent 
disabling.  

The Board observes that the veteran has not been afforded 
notice of the information and the evidence needed to 
substantiate his earlier effective date claim pursuant to the 
Veterans Claims Assistance Act (VCAA) as required by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  

In consideration of the foregoing, this case is REMANDED for 
the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the VCAA.  Specifically, 
the RO should:

(a) Notify the veteran of the 
information and evidence necessary 
to substantiate his claim for an 
effective date earlier than December 
28, 1994 for service-connected 
pulmonary tuberculosis with COPD, 
evaluated as 60 percent disabling;

(b) Notify the veteran of the 
information and evidence he is 
responsible for providing;

(c) Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA 
will make reasonable efforts to 
obtain relevant records not in the 
custody of a Federal department or 
agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and

(d) Request that the veteran provide 
any evidence in his possession that 
pertains to his claim.   

2.  Thereafter, after assuring 
compliance with the notice and duty 
to assist provisions of the law, the 
RO should review the claim. If the 
claim is denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them 
an opportunity to respond, before 
the case is returned to the Board


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


